


110 HR 6798 IH: To amend title 38, United States Code, to establish a

U.S. House of Representatives
2008-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6798
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2008
			Mr. Kagen (for
			 himself, Mr. McDermott, and
			 Mr. Baca) introduced the following
			 bill; which was referred to the Committee
			 on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to establish a
		  presumption of service connection for certain cancers occurring in veterans who
		  served in the Republic of Vietnam and were exposed to certain herbicide agents,
		  and for other purposes.
	
	
		1.FindingsCongress makes the following
			 findings:
			(1)Between 1962 and 1971, the Air Force
			 sprayed approximately 107 million pounds of herbicides in South Vietnam for the
			 purpose of defoliation and crop destruction.
			(2)It has been
			 incontrovertibly established that exposure to Agent Orange leads to long-term,
			 systemic health problems that can occur years after the exposure.
			(3)The amendments to
			 title 38, United States Code, enacted by the Veterans’ Health Care Eligibility
			 Reform Act of 1996 (Public Law 104–262) provide that a veteran does not have to
			 demonstrate a link between a certain health condition and exposure to Agent
			 Orange and other toxic substances used during the Vietnam War in order to
			 receive certain medical care provided by the Secretary of Veterans
			 Affairs.
			(4)Instead medical
			 care is provided unless the Secretary of Veterans Affairs has determined that
			 the condition did not result from exposure to Agent Orange.
			(5)The Veterans’
			 Health Care Eligibility Reform Act of 1996 (Public Law 104–262) recognizes the
			 Institute of Medicine as a resource by which the Secretary of Veterans Affairs
			 should determine the association between the occurrence of a disease and Agent
			 Orange.
			(6)One established
			 standard for the Secretary of Veterans Affairs to deny a presumption of service
			 connection for a disability is that a disease shall be established by the
			 Institute of Medicine to have limited or suggestive evidence of no association
			 between the occurrence of the disease and exposure to herbicide.
			(7)Cancers of the
			 gastrointestinal tract are recognized by the Institute of Medicine to exceed
			 the statutory threshold for a presumption of service connection.
			2.Presumption of
			 service connection for certain cancers associated with exposure to herbicides
			 during the Vietnam EraSection
			 1116(a)(2) of title 38, United States Code, is amended by adding at the end the
			 following new subparagraph:
			
				(I)Cancers of any tissues through the opening
				of the gastrointestinal tract to the end, including any and all carcinomas
				arising from tissues of endo-dermal origin, beginning in the oral pharynx,
				extending through the esophagus, duodenum, cecum, transverse and descending
				colon, as well as biliary and pancreatic tissues, not to exclude the rectum,
				becoming manifest to a degree of disability of 10 percent or
				more.
				.
		
